34 F.3d 1066
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James A. BUNCH, Jr., Plaintiff Appellant,v.Aaron J. JOHNSON;  Gary T. Dixon;  Talmadge Barnett;  HarryAllsbrook;  Marvin Sparrow;  North Carolina Prisoner LegalServices, Incorporated;  American Civil Liberties Union;University of North Carolina Law School;  Officer Callahan;Chaplain Stevenson;  Medical Staff at Odom CorrectionalCenter;  Bobby Howell;  Assistant Superintendent Lamm;Staff Member Asbil, Defendants Appellees.
No. 93-6813.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 14, 1994.Decided:  August 4, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-91-764)
Before WILLIAMS and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
James A. Bunch, Jr., Appellant Pro Se.
Jane Ray Garvey, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
PER CURIAM:


1
James Bunch appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bunch v. Johnson, No. CA-91-764 (E.D.N.C. Apr. 17, 1992 & June 16, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED